DISMISS and Opinion Filed April 22, 2019




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-18-01445-CV

                                             GARY GILLIAM, Appellant
                                                      V.
                                          POETRY LANDING, LLC, Appellee

                                      On Appeal from the County Court at Law
                                             Rockwall County, Texas
                                         Trial Court Cause No. CI18-0024

                                          MEMORANDUM OPINION
                        Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                        Opinion by Chief Justice Burns
           This is an appeal from an eviction suit initiated in justice court by Poetry Landing, LLC

against Gary Gilliam. As reflected in the record, the justice court rendered judgment in favor of

Gilliam on March 22, 2018, and Poetry Landing appealed to the county court on April 11, 2018.

The county court rendered judgment in favor of Poetry Landing, and Gilliam timely filed this

appeal.

           Because an appeal from a justice court judgment in an eviction case must be filed no later

than five days after the judgment is signed and Poetry Landing filed its appeal twenty days later,1

we questioned the county court’s jurisdiction over Poetry Landing’s appeal and, in turn, our


      1
        The justice court’s judgment informed the parties an appeal could be filed within twenty-one days. Generally, the deadline for filing an
appeal from a justice court judgment is twenty-one days. See TEX. R. CIV. P. 506.1(a). That deadline, however, does not apply in eviction cases.
See id. 500.3(d), 510.9(a); see also id. 500.5(c) (judge may not extend time period relating to appeal).
jurisdiction. See TEX. R. CIV. P. 510.9(a) (deadline for appealing justice court judgment in eviction

case); Wetsel v. Fort Worth Brake, Clutch, and Equip., Inc., 780 S.W.2d 952, 954 (Tex. App.—

Fort Worth 1989, no writ) (untimely appeal from justice court deprives county court of jurisdiction

to review justice court’s judgment); First State Bank & Trust Co. of Port Lavaca v. Vector Corp.,

427 S.W.2d 958, 960 (Tex. Civ. App.—Waco 1968, writ ref’d n.r.e.) (appellate court jurisdiction

extends no further than trial court’s). At our request, the parties filed letter briefs addressing our

concern. Gilliam agrees Poetry Landing’s appeal to the county court was untimely and that we

lack jurisdiction. He urges we vacate the county court’s judgment and dismiss the appeal. Poetry

Landing also agrees we lack jurisdiction, but for a different reason. It notes the property at issue

in the underlying suit “was not used for residential purposes only” and because it was not, the

appeal is prohibited under section 24.007 of the Texas Property Code. See TEX. PROP CODE §

24.007 (“A final judgment of a county court in an eviction suit may not be appealed on the issue

of possession unless the premises in question are being used for residential purposes only.”). It

urges we simply dismiss the appeal.

       While the property at issue may not have been used for residential purposes only, the

prohibition in section 24.007 of the property code is limited to review of the issue of possession.

See id.; Rice v. Pinney, 51 S.W.3d 705, 707 (Tex. App.—Dallas 2001, no pet.). It does not preclude

review of the county court’s subject matter jurisdiction. See Rice, 51 S.W.3d at 708.

       When, as here, the trial court lacked jurisdiction, we must set aside the judgment and

dismiss not just the appeal but the entire cause. See Dallas Cty. Appraisal Dist. v. Funds Recovery,

Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas 1994, writ denied).




                                                 –2–
      Accordingly, we vacate the county court’s judgment and dismiss the cause. See id.




                                              /Robert D. Burns, III/
                                              ROBERT D. BURNS, III
                                              CHIEF JUSTICE



181445F.P05




                                           –3–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

 GARY GILLIAM, Appellant                         On Appeal from the County Court at Law,
                                                 Rockwall County, Texas
 No. 05-18-01445-CV        V.                    Trial Court Cause No. CI18-0024.
                                                 Opinion delivered by Chief Justice Burns.
 POETRY LANDING, LLC, Appellee                   Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, we VACATE the county court’s
judgment and DISMISS the cause.

       We ORDER that appellee Poetry Landing, LLC recover its costs, if any, of this appeal
from appellant Gary Gilliam.


Judgment entered April 22, 2019




                                           –4–